Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Stephen C. Yowell appeals the district court’s order dismissing his civil action alleging violations of the Truth in Lending Act (“TILA”). We have reviewed the record and find no reversible error. While our recent decision in Gilbert v. Residential Funding, LLC, 678 F.3d 271, 275-77 (4th Cir.2012) (holding that borrowers’ letter to their lender within three years of the transaction, rather than the filing of any suit, is all that is required for notice of rescission under TILA), rejects the district court’s alternative basis for dismissal, we affirm on the district court’s principal reasoning for dismissing the case. Yowell v. Residential Mortg. Solution, LLC, No. 3:10-cv-00063-NKM-BWC, 2011 WL 3654388 (W.D.Va. Aug. 17, 2011).
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.